Citation Nr: 0835100	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a kidney cyst.

2.  Entitlement to service connection for left hand 
arthritis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a prostate 
disability, to include an enlarged prostate.

6.  Entitlement to service connection for a bilateral foot 
disability, to include gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to June 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In his substantive appeal to the Board, received in December 
2005, the veteran requested a hearing before the Board.  In a 
letter to VA dated in March 2006, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

In November 2004, the veteran filed claims for high blood 
sugar and arthritis in both hands.  He clarified in his May 
2005 notice of disagreement (NOD), that he was referring to 
diabetes when he filed the claim for high blood sugar.  The 
veteran was granted service connection for degenerative joint 
disease of the right wrist in a July 2006 rating decision and 
for diabetes mellitus type II in a February 2007 rating 
decision.  As he has not expressed disagreement with his 
initial assigned ratings or effective dates, these issues are 
no longer in appellate status and the remaining issues on 
appeal are reflected above.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, prostate disability, and bilateral 
foot disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A kidney cyst has not been shown to be causally or 
etiologically related to service.

3.  The veteran has not been shown to have a diagnosis of 
left hand arthritis.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a kidney cyst.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Service connection is not warranted for left hand 
arthritis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  December 2004.  The letter addressed 
all of the notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In a March 2006 letter, the 
veteran was provided with notice that addresses the relevant 
rating criteria and effective date provisions.  Any defect in 
the timing of the notice was harmless error as service 
connection for a kidney cyst and left hand arthritis is being 
denied, and therefore no rating or effective date for these 
issues will be assigned.  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for a kidney cyst 
and left hand arthritis.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the 
aforementioned claims because there is no evidence of an in-
service kidney cyst or left hand arthritis besides the 
veteran's own statements.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.  
The Board also concludes that an examination is not needed 
for the claim for left hand arthritis because there is no 
post-service diagnosis of such.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Further, no competent evidence has been submitted to indicate 
that a kidney cyst is related to service.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claims for a kidney cyst and 
left hand arthritis in this case.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims for a kidney cyst and left hand 
arthritis.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and a SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Entitlement to service connection for a kidney cyst.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a kidney 
cyst.  The veteran's service treatment records were entirely 
negative for findings of a kidney cyst.  Although the Board 
acknowledges the July 2006 statement from the veteran's 
representative that a cyst was noted in the physician's 
summary on the March 1987 separation report of medical 
history, it appears that the physician was referring to a 
pilonidal cyst.  In fact, in November 1985, he was noted to 
have a history of a pilonidal cyst in 1973 that appeared to 
have returned at that time.  He was again noted to have a 
cyst on his posterior side in July 1986.  As such, the 
physician's summary appears to be addressing the in-service 
findings of a pilonidal cyst, not a kidney cyst.  

Moreover, the first post-service indication of a right renal 
cyst was in an April 2004 chest CT scan of Dr. R.J.  With 
regard to the evidentiary gap in this case between active 
service and the earliest indications of a renal cyst, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove a claim that a kidney 
cyst had its onset in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Additionally, a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Further, the veteran has presented no evidence that a renal 
cyst is related to his service.  To the extent that the 
veteran is contending that he had a renal cyst in-service, 
he, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, in light 
of the fact that there was no indication that the veteran had 
a renal cyst in service and there is no indication that his 
renal cyst began during or was otherwise etiologically 
related to service, service connection for a kidney cyst must 
be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.303.

2.  Entitlement to service connection for left hand 
arthritis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for arthritis 
of the left hand.  The service treatment records were 
entirely absent for findings of arthritis of the left hand.  
Although the veteran indicated that he had arthritis, 
rheumatism, or bursitis on his March 1987 retirement report 
of medical history, the accompanying annual examination was 
absent for any reports of left hand arthritis.  Further, the 
physician's summary indicted that these identified complaints 
were attributed to the veteran's elbow.  Moreover, he was 
noted to have a broken right hand and bursitis on the right 
arm and hand.  As such, there was no finding of left hand 
arthritis during service.  

The Board finds it significant that there is no post service 
diagnosis of left hand arthritis.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the veteran has the disability for which benefits are 
being claimed.  The veteran has offered no lay statements 
regarding his left hand in addition to his assertion that he 
has arthritis.  To the extent that the veteran is contending 
that he currently has left hand arthritis that is related to 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no in-service or post service evidence of 
left hand arthritis.  Service connection requires evidence 
that establishes that the veteran currently has the claimed 
disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, 
service connection for left hand arthritis is denied.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a kidney cyst is 
denied.

Entitlement to service connection for left hand arthritis is 
denied.




REMAND

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

The veteran contends that he has hearing loss and tinnitus as 
a result of exposure to explosions and gunfire will serving 
in Vietnam.  In March 2005, the veteran underwent a VA 
examination wherein the examiner concluded that it was a 
medical certainty that the complaint of hearing loss was not 
a consequence of acoustic trauma while in service and 
reasoned that hearing sensitivity was within normal limits at 
the time of retirement.  However, when audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
The only rationale the examiner provided for his opinion that 
the veteran's hearing loss was not the result of acoustic 
trauma was that his hearing was within normal limits at 
separation.  However, the examiner did not comment on the 
results of the periodic audiometric testing that the veteran 
received during his 22 years of service.  The Board notes 
that the veteran's March 1987 retirement audiological results 
appeared to reflect a decrease in hearing acuity from his 
February 1966 induction results.  In this regard, at the time 
of his February 1966 induction, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

On the authorized audiological evaluation on the July 1970 
annual examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5

5
LEFT
10
0
5

5

On a July 1972 audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

10
LEFT
15
10
10

10

On the authorized audiological evaluation in the January 1976 
annual examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15

20
LEFT
10
15
15

20





On the authorized audiological evaluation in August 1979 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10

15
LEFT
10
0
5

5

On the authorized audiological evaluation on the August 1982 
periodic examination, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
5
5
20

On the authorized audiological evaluation in August 1983, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
20
LEFT
15
0
15
15
0

On the authorized audiological evaluation on the March 1987 
retirement examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
20
10
15
10
15

Because the March 2005 VA examiner did not comment about the 
significance of the above audiological test results and the 
veteran's claim for hearing loss and tinnitus, the Board 
finds that a remand is necessary to afford the veteran an 
examination and opinion that takes these findings into 
account.  38 C.F.R. § 3.159(c)(4), See also Hensley v. Brown, 
5 Vet. App. 155 (1993).

5.  Entitlement to service connection for a prostate 
disability, to include an enlarged prostate.

The veteran contends that he has an enlarged prostate that 
developed during service.  His service treatment records 
showed that in July 1985, he complained of groin pain for the 
past three weeks, right scrotal pain, lower back pain, and a 
tender prostate.  A radiograph revealed that the pelvis 
examination was grossly technically suboptimal and showed no 
gross abnormalities.  Laboratory tests were undertaken to 
rule out prostatitis.  Another July 1985 screening note of 
acute medical care contained an algorithm summary with an 
assessment of prostatitis.  

The post service medical records from Dr. R.J. reflected that 
in April 2004, the veteran was noted to have an enlarged 
prostate and in January 2005, he had stable elevated PSA.  

The Board notes that it is unclear from the in-service July 
1985 laboratory test results if the veteran had a confirmed 
diagnosis of prostatitis as the Board is unable to interpret 
these laboratory findings.  See generally Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (finding that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).  However, because the veteran currently has an 
enlarged prostate and because he was noted to have a tender 
prostate in-service and laboratory testing was undertaken to 
rule out prostatitis, the Board finds that a remand is 
necessary to afford the veteran an examination for this issue 
during which an examiner can review these laboratory findings 
to determine if the veteran's current prostate disability 
began during service.  38 C.F.R. § 3.159(c)(4)(1); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).


6.  Entitlement to service connection for a bilateral foot 
disability, to include gout.  

The veteran contends that he has gout that began during 
service.  Although the service treatment records did not 
contain a diagnosis of gout, there were reports of foot 
disorders during service.  In this regard, in July 1980, the 
veteran complained of a swollen foot for three days and was 
given medication for athlete's foot.  In May 1984, the 
veteran was treated for a sudden onset of itching, redness, 
and blisters on his right foot that he was noted to have had 
before on both feet.  The code was contact dermatitis.  
Moreover, on his March 1987 retirement report of medical 
history, the veteran indicated that he had foot trouble.  

The Board notes that there is no medical evidence of a 
current foot disability.  However, although the veteran is 
not competent to diagnosis gout, he is competent to report 
symptomatology capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses); and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this regard, on 
his December 2005 Form 9, the veteran claimed that he started 
suffering from gout in-service and that his condition has 
persisted since that time.  As noted above, the veteran was 
documented to have problems with his feet capable of lay 
observation including itching, swelling, and pain and he 
essentially contends that these problems have continued since 
service.  As such, the Board concludes that an examination is 
necessary to address this issue.  38 C.F.R. § 3.159(c)(4)(1); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the veteran 
for VA examinations in connection with his 
claims for service connection for 
bilateral hearing loss, tinnitus, a 
prostate disability, and gout.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiners should be 
performed.  The examiners are requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service treatment record and 
post service medical records.  

The claims folder and a copy of this 
REMAND must be made available to the 
examiners in conjunction with each 
examination.  The examination reports must 
include responses to the each of the 
following items:

a.  Bilateral hearing loss and tinnitus:  
Based on a review of the claims folder 
and the examination findings, provide a 
diagnosis of any hearing loss or tinnitus 
that is present.  If it is not possible 
to provide a specific diagnosis, so 
state.  Then state a medical opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that any hearing 
loss and tinnitus is etiologically 
related to or began during his service 
(February 1966 to May 1977), to include 
acoustic trauma, as opposed to being due 
to some other factor or factors.  When 
providing opinions and conclusions, the 
examiner should comment on how the in-
service audiometric findings as 
referenced in the body of the remand 
relate to his current hearing loss and 
tinnitus.

b.  Prostate disability, to include an 
enlarged prostate:  Based on a review of 
the claims folder and the examination 
findings, provide a diagnosis of any 
prostate disability, to include an 
enlarged prostate, that is present.  If 
it is not possible to provide a specific 
diagnosis, so state.  Then state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any prostate disability is 
etiologically related to or began during 
his service (February 1966 to May 1977), 
as opposed to being due to some other 
factor or factors.  When providing any 
opinions and conclusions, the examiner 
should note the July 1985 laboratory 
findings and reports pertaining to 
prostatitis.

c. Bilateral foot disability, to include 
gout:  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any foot 
disability that is present, to include 
gout.  If it is not possible to provide a 
specific diagnosis, so state.  Then state 
a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any foot disability is 
etiologically related to or began during 
his service (February 1966 to May 1977), 
as opposed to being due to some other 
factor or factors.  When providing any 
opinions and conclusions, the examiner 
should note the July 1980 treatment for 
athlete's foot and the May 1984 treatment 
for contact dermatitis.  

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefits sought are not granted, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


